The plaintiffs petition for certification for appeal from the Appellate Court, 39 Conn. App. 280 (AC 13524), is granted, limited to the following issues:
“1. Should this court reconsider its holding in Manning v. Barenz, 221 Conn. 256 (1992), that the recreational land use statute, General Statutes § 52-557f et seq., applies to municipalities?
“2. If the answer to the first question is no, did the Appellate Court improperly conclude that the trial court was correct in rendering summary judgment in favor of the defendant Connecticut Association of Secondary Schools (CASS), where the plaintiff claimed that CASS owed a duty to the plaintiff independent of any duty it *935may have owed as an ‘owner of land’ within the meaning of the recreational land use statute?”
The Supreme Court docket number is SC 15335.
Ira B. Grudberg and David B. Grudberg, in support of the petition.
Raymond J. Plouffe, Jr., Hugh W. Cuthbertson and Dana Shaw MacKinnon, in opposition.
Decided December 11, 1995